DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 10 October 2022.  After entry of the amendment, claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chinese Patent Specification No. CN 104829206 A.
The reference teaches, in the abstract, the preparation of a fly ash brick using 70-91 %mass fly ash, 0-6 %mass bottom slag, 0-17 %mass steel slag, 4-5 %mass sodium hydroxide and 3-4 %mass sodium silicate, adding sodium hydroxide and sodium silicate. The process comprises adding sodium hydroxide and sodium silicate to a vertical shaft stirrer, stirring for 3 minutes or more, adding steel slag, fly ash and bottom slag to resultant mixed material, stirring, adding 12-16 %mass water, stirring for 3 minutes or more, providing resultant slurry in a molding machine, molding, forming brick blank, demolding, curing at 45-60 degrees C for 1 day or more, and storing at room temperature of 3 days or more.  See embodiment 2 which recites 91% fly ash, 5% sodium hydroxide, 4% sodium silicate and 15% water.
The instant claims are anticipated by or rendered obvious by the reference.  
As for claims 6 and 17-20 the reference teaches a composition that meets the instant composition however the reference fails to teach the same process steps.  It is believed that the resulting product is the same.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly since the resulting product appears to be the same the instant claims are anticipated by and/or rendered obvious by the reference.

Claims 6 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nayak et al (US Patent No. 8,709,150 B2).
The reference teaches, in column 7, lines 54+, a composition comprising (a) fly ash in the amount of 80-98% by weight; (b) 1 to 10% by weight of chemical activator; (c) optionally along with 2 to 18% of additive materials.  According to column 9, lines 56-60, the amount of water is from 8% to 28% by weight.  The process for the preparation of the building materials is mixing of the components to form a homogenized mixture having 8% to 28% by weight; casting or molding the homogenized mixture in the form of a brick, block or other articles by vibration or compaction; curing of the article by exposed either to atmospheric air having a temperature of about 20 to 35 OC for about 72 to 720 hours or in air of temperature above 40 OC for about 4 to 10 hours.  
The instant claims are anticipated by or rendered obvious by the reference.  
As for claims 6 and 17-20 the reference teaches a composition that meets the instant composition however the reference fails to teach the same process steps.  It is believed that the resulting product is the same.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly since the resulting product appears to be the same the instant claims are anticipated by and/or rendered obvious by the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Australian Patent Specification No. AU 2007200076 A1.
The reference teaches on page 3, in the summary of the invention, the formation of geopolymeric material production which comprises mechanically activating fly ash using high energy milling for 10-60 minutes in dry condition, reducing the size of the fly ash to 0-30 mu m, mixing alkaline activator (5-50 wt.%) and water (50-95 wt.%) under stirring for 10-60 minutes, mixing vibration milled fly ash (60-90 wt.%) and alkaline activator solution (10-40 wt.%) for 15-30 minutes, shaping the mixed powder by vibration compaction for 2-10 minutes or by compressing using 50-250 kg/cm2, drying the shaped articles at ambient temperature for 2-24 hours, and curing at 50-200 degrees C for 1-24 hours to obtain geopolymeric material.
The instant claims are obvious over the reference.
As for claims 6 and 17-20 the reference teaches a composition comprising the same components and amounts that overlap the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  While the reference does not recite the same composition it is believed that the resulting product is the same. As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Accordingly since the resulting product appears to be the same the instant claims are rendered obvious by the reference.

Response to Arguments
Applicant’s amendments have overcome the 112(b) rejections of the claims.
Applicant's arguments filed on 10 October 2022 have been fully considered but they are not persuasive. Applicant argues that claims 6 and 17-20 have been amended to include the allowable subject matters of the claimed process.  To this argument the examiner respectfully disagrees.  While product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  Accordingly while applicant has inserted process limitations into the claims, it is still believed that the resulting product is the same and applicant has not provided any convincing evidence showing that the products produced using the processes of the reference differ from the claimed products.

Allowable Subject Matter
Claims 1-5 and 7-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest the instantly claimed process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
October 25, 2022